Title: From Thomas Jefferson to Bernard Peyton, 20 July 1825
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
July 20. 25.
I am still confined to the house by my painful complaint as I have been for more than 2. months. and altho’ we have Doctors in abundance, we have no medicine but Calomel Calomel Calomel, this obliges me to trouble you for another half pound supply of Gum Arabic, and 3. or 4. oz. Hyoscegamus or Hewbary ( you sent some of this last lately to the Univty the whole of which I have used) these medecines by 1st mail, I must ask by the waggons a good Northern cheese, and pray you further to remit to E. Copeland jr of Boston D 64.57 cost of the wine for which you remitted. lately 34.07  duties to mr Thompson of N.Y. [a handsome Tariff of 54. p.c. for the encouragemt of our own  manufacturers of wine, whether made of Apple brandy cyder or whatever other ingredient.] I remind you too that I have not recd my last quarterly acct. —our number matriculated at the Univty is now 99.affectionately yoursTh: J.